TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00019-CV



                                        C. G., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            NO. 50416, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant C. G. filed her notice of appeal on January 5, 2022. The appellate

record was complete on January 31, 2022, making appellant’s brief due on February 22, 2022.

On February 22, 2022, counsel for appellant submitted a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Gary E. Prust to file appellant’s

brief no later than March 4, 2022. If the brief is not filed by that date, counsel may be required

to show cause why he should not be held in contempt of court.
              It is ordered on February 24, 2022.



Before Justices Goodwin, Baker and Triana




                                               2